Case 3:21-cv-00410-TKW-HTC Document 1 Filed 03/10/21 Page 1 of 6



                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF FLORIDA
                                      PENSACOLA DMSION

      MAYA ZAPATA,

                       Plaintiff,

      vs.                                                  CASE NO.:

      INTEGRITY BUSINESS
      ENTERPRISES, LLC, d/b/a Lucky's
      Rotten Apple, a Florida Limited Liability
      Company, and ANTHONY THOMPSON,
      Individually,

      ----~D=efi,,.e""ndan,.....,,te,..,._ _ _ ____,/
                            COMPLAINT AND DEMAND FOR JURY TRIAL

               Plaintiff, MAY A ZAPATA, by and through the undersigned attorney, sues the Defendants,

      rNTEGRITY BUSINESS ENTERPRISES, LLC, d/b/a Lucky's Rotten Apple, a Florida Limited

      Liability Company, and ANTHONY THOMPSON, Individually, and alleges:

               I.     Plaintiff, MAY A ZAPATA, was an employee of Defendants and brings this action

      for unpaid minimum wages, liquidated damages, and all other applicable relief under the Fair Labor

      Standards Act, as amended, 29 U.S.C. § 216(b) (" FLSA").

                                              General Allegations

               2.     Plaintiff, MA YA ZAPATA was an employee who worked at Defendants' property

      within the last three years in Okaloosa County, Florida.

               3.    Plaintiff, MAY A ZAPATA, worked for Defendants as a bartenderN[P servicef'shot

      girl".

               4.    At all times material to this cause of action, Plaintiff, MAYA ZAPATA, was a

      employee of Defendants and therefore entitled to be paid the fttll minimum wage for each hour
Case 3:21-cv-00410-TKW-HTC Document 1 Filed 03/10/21 Page 2 of 6


  worked during her employment.

           5.      Defendant, INTEGRITY BUSINESS ENTERPRISES, LLC, is a Florida Limited

   Liability Corporation that operates and conducts business in Okaloosa County, Florida and is

   therefore, within the jurisdiction of this Court.

           6.      Defendant, INTEGRITY BUSINESS ENTERPRISES, LLC, operates as a bar

   serving alcoholic beverages and provides music via DJs.

           7.      At all times relevant to this action, ANTHONY THOMPSON was an individual

   resident of the State of Florida, who owned and operated INTEGRITY BUSINESS

   ENTERPRISES, LLC, and who regularly exercised the authority to: (a) hire and fire employees of

   INTEGRITY BUSINESS ENTERPRISES, LLC; (b) determine the work schedules for the

   employees of INTEGRITY BUSINESS ENTERPRISES, LLC, and (c) control the finances and

   operations of INTEGRITY BUSINESS ENTERPRISES, LLC. By virtue of having regularly

   exercised that authority on behalf of INTEGRITY BUSINESS ENTERPRISES, LLC, ANTHONY

   THOMPSON is/was an employer as defined by 29 U.S.C. § 201 , et seq.

           8.       This action is brought under the FLSA to recover from Defendants full minimum

   wage, liquidated damages, and reasonable attorneys' fees and costs.

           9.       This Court has jurisdiction over Plaintiff's claims pursuant to 28 U.S.C. §1331 and

   the FLSA.

            I 0.    During Plaintiff's employment with            Defendants, Defendant,   INTEGRITY

   BUSINESS ENTERPRISES, LLC, earned more than $500,000.00 per year in gross sales.

            11.     Defendant,     INTEGRITY           BUSINESS     ENTERPRISES,     LLC,    employed

   approximately ten (I 0) employees and paid these employees plus earned a profit from their

   business.
Case 3:21-cv-00410-TKW-HTC Document 1 Filed 03/10/21 Page 3 of 6



         12.     During     PlaintiWs     employment,      Defendant,      INTEGRITY        BUSINESS

 ENTERPRISES, LLC, employed at least two employees who handled goods, materials and supplies

 which travelled in interstate commerce such as national brand liquors and beers, national brand

 sodas such as Coca-Cola products, plastic cups, glassware, straws, electronic point of sale systems,

 and other tools/materials used to run the business.

         13.     Therefore, at all material times relevant to this action, Defendant, INTEGRITY

 BUSINESS ENTERPRISES, LLC, was an enterprise covered by the FLSA, and as defined by 29

 U.S.C. §203(r) and 203(s).

         14.     Additionally, Plaintiff, MAYA ZAPATA, is individually covered under the FLSA.

                                           FLSA Violations

         15.     At all times relevant to this action, Defendants failed to comply with the FLSA

 because Plaintiff performed services for Defendant for which no provisions were made by

 Defendant to properly pay Plaintiff the minimum wage for all hours worked.

         16.     During her employment with Defendants, Plaintiff was not paid the minimum wage

 for all hours worked during one or more work weeks.

         17.     Specifically, Defendants failed to compensate Plaintiff with a direct wage at all.

         18.     The only income Plaintiff received during her employment with Defendants was in

 the form of tips.

         19.     Under the FLSA, employers may not claim a tip credit in excess of $3.02/hour.

         20.     By failing to compensate Plaintiff any direct wages, Defendants effectively claimed

 a tip credit for the entire minimum wage, $7.25/hour ($8.56/hour for Florida's minimum wage).

         21 .    Based upon these above policies, Defendants have violated the FLSA by failing to

 pay complete minimum wage.
Case 3:21-cv-00410-TKW-HTC Document 1 Filed 03/10/21 Page 4 of 6


         22.    As a result of Defendants compensation plan, Plaintiff is entitled to the full

 minimum wage for each hour worked during her employment with Defendants.

         23.    Upon information and belief, the records, to the extent any exist, concerning the

 number of hours worked and tips paid to Plaintiff are in the possession and custody of Defendants.

                         COUNT I - RECOVERY OF MINIMUM WAGE

         24.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-

 23 above as though stated fully herein.

         25.     Plaintiff is/was entitled to be paid the full minimum wage for each hour worked

 during her employment with Defendants.

         26.     During her employment with Defendants, Defendant failed to compensate Plaintiff

 with any direct wages instead leaving Plaintiff to rely on tips from Defendants' patrons.

         27.     Plaintiff was not paid any wages from Defendants during her employment with

 Defendants.

         28.     Defendants have failed provide the minimum wage to Plaintiff for numerous pay

 periods.

         29.     Defendants did not have a good faith basis for their decision not to pay Plaintiff full

  minimum wages.

         30.     As a result of Defendants' intentional, willful and unlawful acts in refusing to pay

  Plaintiff the full minimum wage for each hour worked in one or more work week, Plaintiff has

  suffered damages plus incurred reasonable attorneys' fees and costs.

         3 I.    As a result of Defendants' willful violation of the FLSA, Plaintiff is entitled to

  liquidated damages.

         32.     Plaintiff demands a trial by jury.
Case 3:21-cv-00410-TKW-HTC Document 1 Filed 03/10/21 Page 5 of 6



        WHEREFORE, Plaintiff, MAYA ZAPATA demands judgment against Defendants for

unpaid minimum wages, liquidated damages, reasonable attorneys' fees and costs incurred in this

action, declaratory relief, and any and all further relief that this Court determines to be just and

appropriate.
                    th
       Dated this 8 day of March, 2021.




                                              Matthew R. Gunter, Esq.
                                              FBN 0077459
                                              Morgan & Morgan, P.A.
                                              20 N. Orange Ave., 16th Floor
                                              P.O. Box 4979
                                              Orlando, FL 32802-4979
                                              Telephone:     (407) 420-1414
                                              Facsimile:     (407) 867-4791
                                              Email: mgunter@forthepeople.com
                                              Attorneys for Plaintiff
Case 3:21-cv-00410-TKW-HTC Document 1 Filed 03/10/21 Page 6 of 6
  Complaint
  Final Audit Report                                                                                  202 1-03-08


        Created:             2021-03--08

        By:                  Christie Effron (ceffron78@gmail.com)

        Status:              Signed

        Transaction ID:      CBJCHBCAA8AAwSonXIVyPSNENnpUIAAbOUyHvzmcT2cZ




  "Complaint" History
   fl    Document created by Christie Effron (ceffron78@gmail.com)
         2021-03-08 - 3:42:31 PM GMT- IP address: 104.129.206.176


  C!      Document emailed to Matthew Gunter (mgunter@forthepeople.com) for signature
          2021-03-08 - 3:43:05 PM GMT


   fl     Email viewed by Matthew Gunter (mgunter@forthepeople.com)
          2021-03-08 - 3:43:17 PM GMT- IP address: 104.129.206.179


   0o     Document e-signed by Matthew Gunter (mgunter@forthepeople.com)
          Signature Date: 2021-03-08 - 3:43:32 PM GMT -   nme Source: server- IP address: 104.129.206.179

   0      Agreement completed .
          2021-03-08 - 3:43:32 PM GMT




  PJ Adobe Sign
